In an action to recover damages for breach of contract, the defendant appeals from a judgment of the Supreme Court, Nassau County (O’Connell, J.), dated May 21, 2001, which, upon a jury verdict, is in favor of the plaintiff and against it in the principal sum of $565,000.
Ordered that the judgment is affirmed, with costs.
The jury verdict was not against the weight of the evidence (see Nicastro v Park, 113 AD2d 129, 133). The evidence and testimony received at trial supports the jury determination that the transfers of money between the plaintiff and the defendant were loans.
The defendant failed to sustain its burden of proving the partial bar of the statute of limitations.
The defendant’s remaining contentions are either without *382merit or do not require reversal. Florio, J.P., Friedmann, Adams and Crane, JJ., concur.